EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Cromarty on 2 August 2022.

The application has been amended as follows: 

1. (Previously Presented) An apparatus comprising: a sensor operative to detect an object within a field of view; a vehicle controller operative to control a vehicle in response to a control signal; a memory operative to store a map data; and a processor for generating a first vehicle path in response to the object and the map data, for determining an undrivable area within the first vehicle path and for generating the control signal in response to the first vehicle path not intersecting the undrivable area, for generating a waypoint outside of the undrivable area in response to the first vehicle path intersecting the undrivable area, for generating a second vehicle path from a first point on the first vehicle path to the waypoint and a third vehicle path from the waypoint to a second point on the first vehicle path such that the second vehicle path and the third vehicle path are outside of the undrivable area, and for generating the control signal in response to the second vehicle path, and the third vehicle path, and for coupling the control signal to the vehicle controller.  

2. (Original) The apparatus of claim 1 wherein the sensor includes a camera operative to capture an image and wherein the object is detected in response to an image processing operation.  

3. (Original) The apparatus of claim 1 wherein the sensor is a lidar and wherein the object is detected in response to a point map generated by the lidar.  

4. (Original) The apparatus of claim 1 further including an inertial measurement unit for determining a lateral acceleration of the vehicle and wherein the first vehicle path, the second vehicle path, and the third vehicle path are generated in response to the lateral acceleration of the vehicle.  

5. (Original) The apparatus of claim 1 wherein the object is a proximate vehicle and the undrivable area is a bounded area around the proximate vehicle.  

6. (Previously Presented) The apparatus of claim 1 wherein the second vehicle path and the third vehicle path are generated in response to a quintic function.  

7. (Original) The apparatus of claim 1 wherein the waypoint is generated in response to projecting a circle between a starting point and a merge point on the first vehicle path and wherein the waypoint is located on the circle between the starting point and the merge point.  

8. (Original) The apparatus of claim 1 further including a global positioning sensor for determining a location of the vehicle and wherein the first vehicle path and the second vehicle path are generated in response to the location of the vehicle.  

9. (Previously Presented) A method performed by a processor comprising: determining a location of an object in response to a sensor output; receiving a map data via a wireless network; generating a first vehicle path in response to the location of the object and the map data; determining an undrivable area within the first vehicle path; generating a control signal in response to the first vehicle path not intersecting the undrivable area; generating a waypoint outside of the undrivable area in response to the first vehicle path intersecting the undrivable area; generating a second vehicle path from a first point on the first vehicle path to the waypoint and a third vehicle path from the waypoint to a second point on the first vehicle path such that the second vehicle path and the third vehicle path are outside of the undrivable area; generating the control signal in response to the second vehicle path and the third vehicle path; and controlling a vehicle in response to the control signal such that the vehicle follows at least one of the first vehicle path, the second vehicle path and the third vehicle path.  

10. (Original) The method of claim 9 wherein the sensor output is an image captured by a camera and wherein the location of the object is determined in response to an image processing operation.  

11. (Original) The method of claim 9 wherein the sensor output is a point map captured by a lidar and wherein the location of the object is determined in response to the point map.  

12. (Original) The method of claim 9 wherein the object is a proximate vehicle and wherein the undrivable area is a bounded area around the proximate vehicle.  

13. (Original) The method of claim 9 wherein the second vehicle path and the third vehicle path are generated in response to a quintic function.  

14. (Original) The method of claim 9 wherein the waypoint is generated in response to projecting a circle between a starting point and a merge point on the first vehicle path and wherein the waypoint is located on the circle between the starting point and the merge point.  

15. (Currently Amended) The method of claim 9 further including reducing a vehicle speed in response to a first lateral acceleration exceeding a threshold lateral acceleration limit.  

16. (Currently Amended) The method of claim 9 further including further including reducing a vehicle speed in response to a second lateral acceleration exceeding a threshold lateral acceleration limit.  

17. (Currently Amended) An advanced driver assistance system for controlling a host vehicle comprising: a camera operative to capture an image of a field of view; a lidar operative to generate a point map of the field of view; a sensor fusion processor operative to process the image and the point map to generate a three dimensional representation of the field of view; a processor operative to generate a first vehicle path in response to the three dimensional representation of the field of view, for determining an undrivable area within the first vehicle path, for generating a control signal in response to the first vehicle path not intersecting the undrivable area, for generating a waypoint outside of the undrivable area in response to the first vehicle path intersecting the undrivable area, for generating a second vehicle path from a first point on the first vehicle path to the waypoint and a third vehicle path from the waypoint to a second point on the first vehicle path such that the second vehicle path and the third vehicle path are outside of the undrivable area and for generating the control signal in response to the second vehicle path and the third vehicle path, and for coupling the control signal to a the controller operative to control the host vehicle in response to the control signal.  

18. (Original) The advanced driver assistance system for controlling the host vehicle of claim 17 further including a memory for storing a map data and wherein the undrivable area is determined in response to the map data.  

19. (Original) The advanced driver assistance system for controlling the host vehicle of claim 17 a user interface operative to receive a user input and wherein the first vehicle path is generated in response to the user input.  

20. (Original) The advanced driver assistance system for controlling the host vehicle of claim 17 wherein the processor is operative to determine a maximum lateral acceleration along the second vehicle path and the third vehicle path and the controller is operative to reduce a host vehicle speed in response to the maximum lateral acceleration.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: See reason for allowance in Notice of Allowance mailed on 15 July 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662